Citation Nr: 0424314	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  03-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



REMAND

The veteran served on active duty from August 1989 to 
November 1989, and from December 1990 to November 1991.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the veteran submitted a VA Form 9 in 
November 2003, requesting a hearing before a Member of the 
Board in Washington, D.C.  Subsequently in an August 2004 
letter from the veteran's service representative, it was 
reported that the veteran wanted a videoconference hearing 
before the Board at the RO rather than an in person hearing 
in Washington, D.C.  Since video-conference hearings are 
scheduled by the RO, a remand is necessary for that purpose.

For the reasons stated above, this case is REMANDED for the 
following:

The RO should schedule the veteran for a 
videoconference hearing in accordance 
with applicable procedures.  As 
appropriate, the veteran should be 
informed of the time and place to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


